Citation Nr: 1701883	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-34 943	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
1.  Entitlement to service connection for a left shoulder disability.   

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a sleep disorder to include as secondary to service-connected traumatic brain injury (TBI) and headaches. 

4.  Entitlement to a rating in excess of 30 percent for tension headaches. 

5.  Entitlement to an initial compensable rating for residuals of TBI. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty service from August 1971 to August 1974, and from June 1975 to June 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This case is currently certified to the Board from the Columbia, South Carolina RO.

In October 2011, the Veteran testified during a Board videoconference hearing before a Veterans Law Judge (VLJ) who is longer with the Board.  Although the Veteran was afforded the opportunity for a second hearing before the Board, he has declined.  

In May 2012, the Board, in substantive part, denied the Veteran's service connection claims for left shoulder disability, right shoulder disability, a sleep disorder, and residuals of a TBI.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Partial Remand (JMPR), requesting, in pertinent part, that the Court vacate that part of the Board's decision that denied the aforementioned claims.  By an Order dated June 2013, the Court granted the parties' JMPR, vacated the part of the decision that denied the pertinent claims, and remanded the claims to the Board for compliance with the directives specified by the Court.

While the Veteran's service connection claims were pending before the Court, the Veteran perfected an appeal of a January 2013 rating decision, which denied a disability rating in excess of 30 percent for service-connected tension headaches.

In a May 2014 decision, the Board granted service connection for residuals of a TBI, denied service connection for left and right shoulder disabilities, and remanded the issues service connection or a sleep disorder as well as entitlement to a rating in excess of 30 percent for tension headaches and a TDIU.  In October 2014, the Board remanded again the remaining issues.

In a February 2015 rating decision, the Board's grant of service connection for residuals of a TBI was implemented and assigned a noncompensable rating.  

Meanwhile, the issue of service connection for left and right shoulder disabilities was again appealed to the Court.  In a February 2016 Memorandum Decision, the Court vacated the part of the Board's May 2014, decision which denied service connection for those disabilities and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Shoulder Disabilities

The Court noted that during service, the Veteran was a boxer and suffered a laceration to his left shoulder which required sutures.  In May 1979, the Veteran reported a history of a "painful or 'trick' shoulder" during his separation examination, but on examination, no abnormalities were found.  

In February 2009, the Veteran sought treatment for left shoulder discomfort, which he stated he had been experiencing for a long time.  In June 2009, he submitted a claim for benefits based on service connection for bilateral shoulder pain.  He was subsequently examined by VA on multiple occasions.  The Veteran was diagnosed with bilateral shoulder degenerative joint disease and tendinopathy, status post right rotator cuff repair.  It was determined that the Veteran's bilateral shoulder disability was not etiologically related to service.  The first examination made no mention of the Veteran's boxing history.  Subsequent evaluation indicated that there was no inservice injury.  

In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination that includes a comprehensive review of the Veteran's inservice history as a boxer, including his lay statements as well as articles submitted by the Veteran showing his service history as a boxer.  

A Sleep Disorder, Tension Headaches, and Residuals of TBI.

The Veteran and his representative contend that the VA examinations conducted to evaluate and assess each of these disabilities were inadequate.  As noted, service connection is in effect for tension headaches and residuals of a TBI.  The Veteran and his representative indicated that current VA evaluation is incompatible with the Veteran's assertions that his tension headaches have worsened.  Moreover, the TBI evaluations indicated that no neuropsychological testing was done and there was no mention (as noted by the representative) that service connection is in effect in conjunction with the TBI for dementia pugilistica/cognitive impairment.  In that regard, the entirely normal cognitive findings appear incongruent with the earlier findings of record.  In addition, with regard to a sleep disorder, it was noted during an evaluation that there has not been a sleep disorder.  In addition, as to secondary service connection, the opinions are incomplete and do not include an opinion on aggravation.  Thus, new examinations are needed.


TDIU

The Board finds that in light of the foregoing above, an examiner should also address the Veteran's work abilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examinations for his claimed shoulder disabilities, sleep disorder, residuals of a TBI, and tension headaches.  The examinations should be performed in accordance with the pertinent Disability Benefits Questionnaire (DBQ).  Any indicated tests, including a sleep disorder study and neuropsychological testing, should be accomplished.  The examiner(s) should review the record prior to the examinations.  

Shoulders: 
The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left and right shoulder disabilities, including bilateral shoulder degenerative joint disease and tendinopathy, status post right rotator cuff repair, had its clinical onset during service or is related to any in-service disease, event, or injury, or if arthritis was manifest within a year of service.  The examiner should comment on the Veteran's boxing history and documented in the record including in lay statements and information articles.  The examiner should comment on the inservice left shoulder laceration and sutures as well as the report of shoulder problems at discharge.

Sleep Disorder:
The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sleep disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should comment on the lay evidence of record that the Veteran has had sleep problems since service.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sleep disorder is proximately due to, or the result of, the service-connected TBI and headaches.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sleep disorder is permanently aggravated by the Veteran's service-connected TBI and headaches.  The examiner should also indicate if the Veteran's sleep disorder is part and parcel of a psychiatric component of the TBI or a separate disability.

TBI:
The examiner should reconcile current findings with past findings on neuropsychological testing and mental status examination, as well as other pertinent assessments per the DBQ, with prior medical evidence of record, including diagnoses of dementia pugilistica/cognitive impairment.


Headaches:
A recent VA examination indicated that the Veteran does not have characteristic prostrating attacks even though he is service-connected for such and claims that the intensity and frequency of his headaches has increased.  The examiner should address these matters.

TDIU:
The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for a TDIU.  The examiner is requested to identify the functional impairment and limitations associated with the Veteran's service-connected disabilities (tension headaches; tinnitus; residuals of cold injury of the bilateral upper and lower extremities; left ear hearing loss; and TBI) in regard to his daily life and employment.  The Veteran's age and any nonservice-connected disabilities cannot be factors for consideration in making this assessment.  

The examiner(s) should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

